I,MURRAY, J.
Concurs and Assigns Reasons.
I agree with the result reached by the majority on the basis that the release is a contract and, as such, is governed by the law in effect at the time of its execution. However, I do not accept the majority’s suggestion that Walls v. American Optical Corp., supra, and Landry v. Avondale Industries, supra, provide additional authority for reaching the same result. Accordingly, I respectfully concur in the granting of the writ application and the reversal of the partial summary judgment.